Case 1:19-cv-00169-LMB-MSN Document 1 Filed 02/12/19 Page 1 of 16 PageID# 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

BOARD OF TRUSTEES, SHEET METAL
 WORKERS’ NATIONAL PENSION FUND,
BOARD OF TRUSTEES, INTERNATIONAL
 TRAINING INSTITUTE FOR THE SHEET
 METAL AND AIR CONDITIONING
 INDUSTRY,                                  Civil Action No. 1:19-cv-169
BOARD OF TRUSTEES, SHEET METAL
 OCCUPATIONAL HEALTH INSTITUTE
 TRUST,
BOARD OF TRUSTEES, NATIONAL
 ENERGY MANAGEMENT INSTITUTE                Additional Required Service under 29
                                            U.S.C. § 1132(h) to:
8403 Arlington Boulevard
Fairfax, Virginia 22031                     U.S. Department of Labor
                                            Attn: Assistant Solicitor
 Plaintiffs,                                 for Plan Benefits Security
                                            200 Constitution Ave., N.W.
 v.                                         Washington, DC 20002

JTL AIR CONDITIONING &                      U.S. Department of Treasury
 REFRIGERATION, INC.                        Attn: Secretary of the Treasury
                                            1500 Pennsylvania Avenue, NW
2761 Vista Parkway                          Washington, D.C. 20220
Suite E-7
West Palm Beach, FL 33411

and

JTL MECHANICAL SERVICES, INC.

2761 Vista Parkway
Suite E-7
West Palm Beach, FL 33411

Agent for Service:
US Corporation Agents, Inc.
13302 Winding Oak Court
Suite A
Tampa, FL 33612

Defendants.



                                        1
Case 1:19-cv-00169-LMB-MSN Document 1 Filed 02/12/19 Page 2 of 16 PageID# 2



COMPLAINT FOR CONTRIBUTIONS, INTEREST, LIQUIDATED DAMAGES, AUDIT
              FEES, AND ATTORNEYS’ FEES AND COSTS

       Plaintiffs, the separate and individual Boards of Trustees of the Sheet Metal Workers’

National Pension Fund (“NPF”), the International Training Institute for the Sheet Metal and Air

Conditioning Industry (“ITI”), the Sheet Metal Occupational Health Institute Trust (“SMOHIT”),

and the National Energy Management Institute Committee (“NEMIC” and together with NPF, ITI,

and SMOHIT, referred to as “the Funds”), hereby complain as follows:

                                           Introduction

       1.      This is a civil action brought by employee benefit plans/trust funds or joint-labor

management organizations, and by the trustees of the Funds, pursuant to Sections 502(a)(3), (d)(1),

(g)(2) and 515 of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),

29 U.S.C. §§ 1132(a)(3), (d)(1), (g)(2), and 1145, and Section 301(a) of the Labor Management

Relations Act of 1947, as amended (“LMRA”), 29 U.S.C. § 185. The Funds seek a monetary

judgment against Defendants awarding delinquent contributions, accrued interest, liquidated

damages, audit fees, and attorneys’ fees and costs, as well as those amounts that become due and

owing through the date of judgment, pursuant to Sections 502 and 515 of ERISA, 29 U.S.C. §§

1132 and 1145, Section 301 of the LMRA, 29 U.S.C. § 185, the collective bargaining agreement,

and the Trust Documents governing the Funds.


                                     Jurisdiction and Venue

       2.      Jurisdiction is conferred upon this Court by Sections 502(e) and (f) of ERISA, 29

U.S.C. §§ 1132(e) and (f), and Section 301(c) of the LMRA, 29 U.S.C. § 185(c). Jurisdiction also

lies under 28 U.S.C. § 1331.

       3.      Venue is proper under Section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), as the

Plaintiff Funds are administered in this district with their principal place of business in Fairfax,

                                                 2
Case 1:19-cv-00169-LMB-MSN Document 1 Filed 02/12/19 Page 3 of 16 PageID# 3



Virginia. Venue is also properly laid in this district because it is here that Defendants breached the

relevant provisions of the collective bargaining agreement, and consequentially violated Section

515 of ERISA, 29 U.S.C. § 1145, because it is within this district that the relevant provisions of

the collective bargaining agreement are required to be performed.

        4.     Pursuant to Section 502(h) of ERISA, 29 U.S.C. § 1132(h), a copy of this

Complaint will be served upon the Secretary of United States Department of Labor and the

Secretary of the United States Department of the Treasury by certified mail on or about the date

of filing.


                                               Parties

        5.     Plaintiff Board of Trustees, Sheet Metal Workers’ National Pension Fund (“NPF”)

is the collective name of the trustees of the Sheet Metal Workers’ National Pension Fund. The

NPF is an employee pension benefit plan within the meaning of Sections 3(2) and (3) of ERISA,

29 U.S.C. § 1002(2), (3), and a multiemployer plan within the meaning of Section 3(37)(A) of

ERISA, 29 U.S.C. § 1002(37)(A), established and maintained for the purpose of providing pension

benefits to eligible employees. The NPF is, and at all times material herein has been, a jointly

administered trust fund established pursuant to Section 302(c)(5) of the LMRA, 29 U.S.C. §

186(c)(5). The trustees of the NPF are duly authorized trustees whose duty it is to administer the

NPF for the benefit of the participants and beneficiaries of the NPF. The trustees are “fiduciaries”

within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and are empowered

to bring this action pursuant to Sections 502(a)(3) and 502(g)(2) of ERISA, 29 U.S.C.

§§ 1132(a)(3) and 1132(g)(2). The trust, its trustees and plan are individually or jointly referred to

as “NPF” in this Complaint. The NPF is administered at 8403 Arlington Boulevard, Fairfax,

Virginia 22031.


                                                  3
Case 1:19-cv-00169-LMB-MSN Document 1 Filed 02/12/19 Page 4 of 16 PageID# 4



         6.    Plaintiff Board of Trustees, International Training Institute of the Sheet Metal and

Air Conditioning Industry (“ITI”) is the collective name of the trustees of the International

Training Institute of the Sheet Metal and Air Conditioning Industry. ITI is an employee welfare

benefit plan within the meaning of Sections 3(1) and (3) of ERISA, 29 U.S.C. § 1002(1), (3), and

a multiemployer plan within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C. § 1002(37)(A),

established and maintained for the purpose of providing apprenticeship training and educational

benefits to eligible employees. ITI is, and at all times material herein has been a jointly

administered trust fund established pursuant to Section 302(c)(6) of the LMRA, 29 U.S.C. §

186(c)(6). The trustees of ITI are duly authorized trustees whose duty it is to administer the plan

for the benefit of the participants and beneficiaries of ITI. The trustees of ITI are “fiduciaries”

within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and are empowered

to bring this action pursuant to Sections 502(a)(3) and 502(g)(2) of ERISA, 29 U.S.C.

§§ 1132(a)(3) and 1132(g)(2). The trust, its trustees and plan are individually and jointly referred

to as “ITI” in this Complaint. ITI is administered at 8403 Arlington Boulevard, Fairfax, Virginia

22031.

         7.    Plaintiff Board of Trustees, Sheet Metal Occupational Health Institute Trust

(“SMOHIT”) is collectively the name of the trustees of the Sheet Metal Occupational Health

Institute Trust. SMOHIT a jointly labor-management health and safety organization serving the

sheet metal industry established under 29 U.S.C. § 186(c)(9). The trust and its trustees are

individually and jointly referred to as “SMOHIT” in this Complaint. SMOHIT is administered at

8403 Arlington Boulevard, Fairfax, Virginia 22031.

         8.    Plaintiff Board of Trustees, National Energy Management Institute Committee

(“NEMIC”) is the collective name of the trustees of the National Energy Management Institute



                                                 4
Case 1:19-cv-00169-LMB-MSN Document 1 Filed 02/12/19 Page 5 of 16 PageID# 5



Committee. NEMIC is a labor management committee established pursuant to Section 302(c)(9)

of the LMRA, 29 U.S.C. § 186(c)(9), that is funded by contributions under various collective

bargaining agreements. The committee and its trustees are jointly and severally referred to as

“NEMIC” in this Complaint. NEMIC is administered at 8403 Arlington Boulevard, Fairfax,

Virginia 22031.

       9.      The trustees of the Plaintiff Funds bring this action in their collective names or, as

necessary or appropriate, in the name of the respective trusts or plans, and their participants, and

beneficiaries pursuant to Federal Rule of Civil Procedure 17.

       10.     At all times relevant to this action, Defendant JTL Air Conditioning &

Refrigeration, Inc. (“JTL Air Conditioning”) has been an employer within the meaning of 29

U.S.C. § 152(2), and Section 3(5) of ERISA, 29 U.S.C. § 1002(5), and has been engaged in an

industry affecting commerce within the meanings of Sections 3(11) and (12) of ERISA, 29 U.S.C.

§§ 1002(11) and (12). Upon information and belief, at all times relevant to this action, JTL Air

Conditioning has been incorporated in the state of Florida with a principal place of business at

2761 Vista Parkway, Suite E-7, West Palm Beach, FL 33411.

       11.     At all times relevant to this action, Defendant JTL Mechanical Services, Inc. (“JTL

Mechanical”) has been an employer within the meaning of 29 U.S.C. § 152(2) and Section 3(5) of

ERISA, 29 U.S.C. § 1002(5), and has been engaged in an industry affecting commerce within the

meanings of Sections 3(11) and (12) of ERISA, 29 U.S.C. §§ 1002(11) and (12). Upon information

and belief, at all times relevant to this action, JTL Mechanical has been incorporated in the state

of Florida with a principal place of business at 2761 Vista Parkway, Suite E-7, West Palm Beach,

FL 33411.




                                                 5
Case 1:19-cv-00169-LMB-MSN Document 1 Filed 02/12/19 Page 6 of 16 PageID# 6



                                       Factual Background

              Collective Bargaining Agreements and Funds’ Governing Documents

        12.     At all times relevant to this action, JTL Air Conditioning’s employees were

represented for the purposes of collective bargaining by the Sheet Metal Workers’ International

Association, Local Union No. 32 (“Local 32”) a labor organization representing employees in an

industry affecting interstate commerce.

        13.     At all times relevant to this action, JTL Air Conditioning was signatory to, and

bound by, a collective bargaining agreement (“CBA” or “Agreement”) with the Local 32. Pursuant

to the Agreement, JTL Air Conditioning was obligated to submit monthly remittance reports and

fringe benefit contributions to the Funds for all hours worked or paid on behalf of their covered

employees within the jurisdiction of Local 32.

        14.     Although JTL Mechanical is not signatory to the CBA with Local 32, JTL

Mechanical is an alter ego of JTL Air Conditioning and/or constitutes a single employer with JTL

Air Conditioning and thus is obligated to contribute to the Funds for covered employees.

        15.     JTL Air Conditioning was incorporated in the state of Florida in March 2005 and,

after allowing their corporate standing to lapse, its corporate status was later reinstated in October

2017.

        16.     JTL Mechanical was incorporated in the state of Florida in March 2017.

        17.     At all relevant times, Defendants JTL Air Conditioning and JTL Mechanical shared

an interrelation of operations, common management, centralized control of labor relations,

business purpose, equipment, customers, and common ownership. Specifically:

                a.     Jeffery T. Lane is the President of both Defendant corporations;

                b.     Elizabeth E. Lane is a principal officer for both Defendant corporations;



                                                  6
Case 1:19-cv-00169-LMB-MSN Document 1 Filed 02/12/19 Page 7 of 16 PageID# 7



                 c.     Defendants employ the same classification or similar classification of

employees, those employees have the same or similar training, and Defendants perform the same

type of work in the same industry in the same geographic market;

                 d.     Defendants share the same address as listed on their corporate filings; and

                 e.     Defendants have an overlapping workforce, where some employees work

interchangeably between the two companies.

       18.       JTL Mechanical was established for the purpose of evading JTL Air Conditioning’s

obligations under its collective bargaining agreement, including its obligation to remit pension

contributions.

       19.       As an alter ego of JTL Air Conditioning, JTL Mechanical is an employer within

the meaning of 29 U.S.C. § 152(2) and Section 3(5) of ERISA, 29 U.S.C. § 1002(5), bound to the

CBA with Local 32, and jointly and severally liable for any obligations of JTL Air Conditioning

arising from the CBA.

       20.       Pursuant to the CBA, JTL Air Conditioning and JTL Mechanical are obligated to

abide by the terms and conditions of the Trust Agreements establishing the Funds, including any

amendments thereto and policies and procedures adopted by the Boards of Trustees (“Trust

Document”).

       21.       Payments due to the Funds are calculated separately for each Fund on remittance

reports required to be prepared monthly by each contributing employer. This is a self-reporting

system and the Funds rely on the honesty and accuracy of employers in reporting hours worked

and paid, and in reporting the contributions owed for work by employees.




                                                 7
Case 1:19-cv-00169-LMB-MSN Document 1 Filed 02/12/19 Page 8 of 16 PageID# 8



        22.     Without the information contained in the remittance reports, the Funds cannot

determine the entire amount of the monthly contributions due to the Funds or the employees’

eligibility for benefits.

        23.     The completed remittance reports and accompanying contribution payments must

be submitted to the Funds no later than the twentieth (20th) day after the end of each month during

which covered work was performed and are delinquent if received thereafter.

        24.     Section 3 of the governing NPF Trust Document and Section V of NPF’s

Procedures for the Collection of Contributions Collection Policy both provide that the Funds may

audit a contributing employer for the purposes of assuring the accuracy of reports and ensuring

that such employer has remitted the appropriate amount of contributions to the Funds.

        25.     Pursuant to Sections 502 and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, the

Agreement, the Trust Documents, and Section 301 of the LMRA, 29 U.S.C. § 185, if an employer

fails to timely submit the contractually required remittance reports and contribution payments, and

the Funds file a lawsuit to recover the unpaid contributions, the delinquent employer is required to

pay the following amounts to the Funds:

                a.          Interest on the delinquent contributions at a rate of .0233% per day,

compounded daily;

                b.          Liquidated damages equal to the greater of: fifty dollars ($50.00) or ten

percent (10%) of the contributions paid after the due date for payment of such contributions, but

before litigation is initiated;

                c.          Liquidated damages equal to the greater of interest on the delinquent

contributions at the above rate or twenty percent (20%) of the delinquent contributions owed upon

commencement of litigation; and



                                                    8
Case 1:19-cv-00169-LMB-MSN Document 1 Filed 02/12/19 Page 9 of 16 PageID# 9



               d.      The attorneys’ fees and costs incurred by the Funds in pursuing the

delinquent amounts, including the attorneys’ fees and costs in this action.

                                              Audit

       26.     On September 29, 2016, the Funds conducted an audit of JTL Air Conditioning for

the period of October 2014 through December 2015 (the “Audit”) to ensure that JTL Air

Conditioning remitted contributions to the Funds in accordance with the CBA. The Audit revealed

that JTL Air Conditioning failed to make all the required contributions to the Funds, despite its

obligation to do so under the Agreement, Trust Documents, Section 515 of ERISA, 29 U.S.C. §

1145, and Section 301 of the LMRA, 29 U.S.C. § 185.

       27.     Specifically, the Audit revealed that JTL Air Conditioning owes contributions in

the amount of $127,126.90 for the period of October 2014 through December 2015. In addition to

the contribution amounts found due, JTL Air Conditioning owes $45,366.77 in interest (calculated

through February 15, 2019), $25,425.38 in liquidated damages, and $1,230.00 in audit testing fees.

In total, JTL Air Conditioning owes $199,149.05 to the Funds pursuant to the Audit.

       28.     JTL Mechanical is jointly and severally liable for these amounts due as an alter ego

of JTL Air Conditioning.

                                       Delinquent Reports

       29.     Additionally, the Fund’s records show that JTL Air Conditioning has failed to

comply with its statutory and contractual obligations to provide remittance reports and

contributions to the Funds on behalf of its covered employees for the period from January 2016

through December 2018.




                                                 9
Case 1:19-cv-00169-LMB-MSN Document 1 Filed 02/12/19 Page 10 of 16 PageID# 10



       30.     Because Defendant failed to submit remittance reports, the amounts owed for

January 2016 through December 2018 are estimated using the hours worked in December 2015 as

confirmed by the Audit.

       31.     Defendant owes an estimated $49,046.36 in contributions, $6,559.18 in interest

(calculated through February 15, 2019), and $9,809.27 in liquidated damages for the unreported

months of January 2016 through December 2018.

       32.     JTL Mechanical is jointly and severally liable for these amounts due as an alter ego

of JTL Air Conditioning.

                                         Prior Judgment

       33.     Because it is an alter ego, JTL Mechanical is also jointly and severally liable for a

prior judgment against JTL Air Conditioning.

       34.     The Funds filed a previous suit against JTL Air Conditioning in this Court on

April 4, 2016 for unpaid contributions, interest, and liquidated damages due for the period of

August 2015 through February 2016. See Case No. 1:16-cv-393-JCC-TCB.

       35.     JTL Air Conditioning failed to file an answer or other responsive pleading and the

Funds filed a motion for default judgment on July 20, 2016. See Case No. 1:16-cv-393-JCC-

TCB; Dkt. No. 15.

       36.     The Funds’ motion was granted and judgment by default was entered against JTL

Air Conditioning on November 2, 2016 in the amount of $16,633.48. See Dkt. No. 22. JTL Air

Conditioning has not appealed this judgment.

       37.     JTL Air Conditioning has failed to make any payment on the judgment and the

entire amount of the judgment plus post judgment interest remain outstanding. JTL Mechanical

is jointly and severally liable for the judgment amounts.



                                                10
Case 1:19-cv-00169-LMB-MSN Document 1 Filed 02/12/19 Page 11 of 16 PageID# 11



                                      Count I - Audit Amounts

       38.     Plaintiffs reallege and incorporate Paragraphs 1 through 37.

       39.     This claim arises under Sections 502(a)(3) and 515 of ERISA, 29 U.S.C. §§

1132(a)(3) and 1145, and Section 301 of the LMRA, 29 U.S.C. § 185.

       40.     JTL Air Conditioning is obligated, under the terms of the CBA, to provide

contributions to the Funds on behalf of its covered employees. JTL Air Conditioning has failed

and refused to fulfill its contractual obligations for owed contributions and resulting interest and

liquidated damages as demonstrated by an audit conducted on JTL Air Conditioning by the Funds

on September 29, 2016 for the period of October 2014 through December 2015. The audit revealed

that JTL Air Conditioning owes contributions, interest, and liquidated damages to the Funds for

certain months during the audit period. While contributions remain unpaid, interest continues to

accrue on these delinquent contributions and audit fees have been assessed pursuant to the Funds’

governing documents.

       41.     The Audit revealed that JTL Air Conditioning owes contributions in the amount of

$127,126.98 for the audit period of October 2014 through December 2015. In addition to the

contribution amounts found due, JTL Air Conditioning owes $45,458.94 in interest (calculated

through January 25, 2019), $25,425.40 in liquidated damages, and $1,230.00 in audit testing fees.

In total, JTL Air Conditioning owes $199,241.32 to the Funds for unpaid contributions, interest,

liquidated damages, and audit testing fees pursuant to the Audit.

       42.     Under Section 502(g) of ERISA, 29 U.S.C. § 1132(g) and the Funds’ governing

documents, Plaintiffs are entitled to recover all costs of this action from Defendant, including

reasonable attorneys’ fees and court costs.




                                                11
Case 1:19-cv-00169-LMB-MSN Document 1 Filed 02/12/19 Page 12 of 16 PageID# 12



       43.     JTL Air Conditioning’s continued failure to pay the amounts due have caused

irreparable harm to the plan participants in the form of loss of earnings and expenses of the Funds,

endangered the eligibility of covered members’ pension benefits, and other harm. JTL Air

Conditioning’s failure and refusal to comply with its obligations creates an atmosphere in the

industry that encourages other employers to do the same.

       44.     JTL Air Conditioning and JTL Mechanical are alter egos and/or constitute a single

employer. As such, JTL Mechanical is jointly and severally liable for the audit amounts due.

                                     Count II - Missing Reports

       45.     Plaintiffs reallege and incorporate Paragraphs 1 through 44.

       46.     This claim arises under Sections 502(a)(3) and 515 of ERISA, 29 U.S.C. §§

1132(a)(3) and 1145, and Section 301 of the LMRA, 29 U.S.C. § 185.

       47.     JTL Air Conditioning is obligated, under the terms of the CBA, to provide

remittance reports and contributions to the Funds on behalf of its covered employees. JTL Air

Conditioning has failed and refused to fulfill its contractual obligations for owed reports,

contributions and resulting interest and liquidated damages for the period of January 2016 through

December 2018. Because Defendant did not report hours work to the Fund for this period, amounts

owed are estimated based on the hours worked in December 2015 as confirmed by the Audit.

       48.     Defendant owes an estimated $49,046.36 in contributions, $6,559.18 in interest

(calculated through February 15, 2019), and $9,809.27 in liquidated damages for the unreported

months of January 2016 through December 2018.

       49.     Under Section 502(g) of ERISA, 29 U.S.C. § 1132(g) and the Funds’ governing

documents, Plaintiffs are entitled to recover all costs of this action from Defendant, including

reasonable attorneys’ fees and court costs.



                                                12
Case 1:19-cv-00169-LMB-MSN Document 1 Filed 02/12/19 Page 13 of 16 PageID# 13



       50.     JTL Air Conditioning’s continued failure to pay the amounts due have caused

irreparable harm to the plan participants in the form of loss of earnings and expenses of the Funds,

endangered the eligibility of covered members’ pension benefits, and other harm. JTL Air

Conditioning’s failure and refusal to comply with its obligations creates an atmosphere in the

industry that encourages other employers to do the same.

       51.     JTL Air Conditioning and JTL Mechanical are alter egos and/or constitute a single

employer. As such, JTL Mechanical is jointly and severally liable for the audit amounts due.

                                  Count III - Prior Judgment

       52.     Plaintiffs reallege and incorporate Paragraphs 1 through 51.

       53.     This claim arises under Sections 502(a)(3) and 515 of ERISA, 29 U.S.C. §§

1132(a)(3) and 1145, and Section 301 of the LMRA, 29 U.S.C. § 185.

       54.     A judgment of $16,633.48 was entered against JTL Air Conditioning in this Court

on November 2, 2016 under Sections 502(a)(3) and 515 of ERISA, 29 U.S.C. §§ 1132(a)(3) and

1145, and Section 301 of the LMRA, 29 U.S.C. § 185 for unpaid contributions, interest, and

liquidated damages due for the period of August 2015 through February 2016.

       55.     JTL Air Conditioning has failed to make payment on the judgment and the entire

amount plus post judgment interest at a rate of 8.5% per year remains outstanding.

       56.     JTL Air Conditioning’s continued failure to pay the amounts due have caused

irreparable harm to the plan participants in the form of loss of earnings and expenses of the Funds,

endangered the eligibility of covered members’ pension benefits, and other harm. JTL Air

Conditioning’s failure and refusal to comply with its obligations creates an atmosphere in the

industry that encourages other employers to do the same.




                                                13
Case 1:19-cv-00169-LMB-MSN Document 1 Filed 02/12/19 Page 14 of 16 PageID# 14



       57.     JTL Air Conditioning and JTL Mechanical are alter egos and/or constitute a single

employer. As such, As such, JTL Mechanical is jointly and severally liable for the prior judgment.

       WHEREFORE, Plaintiffs request a judgment against Defendants for all amounts due to

the Funds as follows:

       1.      Declare that JTL Air Conditioning and JTL Mechanical are alter-egos and/or

constitute a single employer and are joint and severally liable for each other’s debts;

       2.      Declare that JTL Air Conditioning and JTL Mechanical are delinquent in remitting

owed contributions to the Funds pursuant to the Agreement and Trust Document;

       3.      Declare that JTL Air Conditioning and JTL Mechanical are delinquent in

submitting remittance reports for the periods described herein and Order Defendants to pay the

corresponding outstanding contributions, interest, and liquidated damages for these delinquent

months;

       4.      Award Plaintiffs on behalf of the Funds a judgment against Defendants for

delinquent contributions resulting from the Audit for the period of October 2014 through

December 2015 in the amount of $127,126.98, interest at a rate of .0233%, compounded daily,

from the date due until the date paid or the date of the judgment in the amount of at least

$45,458.94, liquidated damages in an amount equal to the greater of interest on the delinquent

contributions calculated at the above rate, or 20% of the delinquent contributions in the amount of

at least $25,425.40, and audit fees in the amount of $1,230.00;

       5.      Enter judgment against Defendants for estimated delinquent contributions for the

period of January 2016 through December 2018 in the amount of $49,046.36, interest at a rate of

.0233%, compounded daily, from the date due until the date paid or the date of the judgment in

the amount of at least $6,559.18, and liquidated damages in an amount equal to the greater of



                                                 14
Case 1:19-cv-00169-LMB-MSN Document 1 Filed 02/12/19 Page 15 of 16 PageID# 15



interest on the delinquent contributions calculated at the above rate, or 20% of the delinquent

contributions in the amount of at least $9,809.27;

       6.      Order Defendants to provide all outstanding reports for the period of January 2016

through December 2018 and remit any contributions due in excess of the estimated amounts

awarded, including any resulting interest and liquidated damages due;

       7.      Enter judgment against JTL Mechanical for the prior judgment against JTL Air

Conditioning in the amount of $16,633.48, plus post judgment interest;

       8.      Require Defendants to satisfy the prior judgment against JTL Air Conditioning;

       9.      Enter judgment against Defendants for all attorneys’ fees and costs incurred by the

Funds in pursuing the delinquent amounts as provided by Section 502(g) of ERISA; and

       10.     Award such other relief as the Court deems just and proper.


                                      Respectfully Submitted,


                                             /s/ Diana M. Bardes
                                      Diana Bardes (Bar No. 81831)
                                      Mooney, Green, Saindon, Murphy & Welch, P.C.
                                      1920 L Street, NW, Suite 400
                                      Washington, D.C. 20036
                                      (202) 783-0010
                                      (202) 783-6088 facsimile
                                      dbardes@mooneygreen.com
                                      Counsel for Plaintiff Funds


Dated: February 12, 2019




                                                15
Case 1:19-cv-00169-LMB-MSN Document 1 Filed 02/12/19 Page 16 of 16 PageID# 16



                 CERTIFICATE OF SERVICE UNDER 29 U.S.C. § 1132(h)

I hereby certify that on this 12th day of February, 2019, a true and correct copy of the foregoing
COMPLAINT UNDER ERISA FOR CONTRIBUTIONS, INTEREST, LIQUIDATED
DAMAGES, AUDIT FEES, ATTORNEYS FEES, AND COSTS was served via certified mail
on:

       U.S. Department of Labor
       Attn: Assistant Solicitor for Plan Benefits Security
       200 Constitution Ave., N.W.
       Washington, DC 20002

       U.S. Department of Treasury
       Attn: Secretary of the Treasury
       1500 Pennsylvania Avenue, NW
       Washington, D.C. 20220



                                                     ______/s/ Diana M. Bardes________
                                                     Diana M. Bardes




                                                16
